Citation Nr: 1020476	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean Kendall



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 decision, the Board affirmed the RO's 
denial of the benefits on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In October 2008, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the October 2008 Order, 
the CAVC vacated the Board's September 2007 decision and 
remanded the appeal to the Board for compliance with 
instructions provided in the Joint Motion.  The Board 
subsequently remanded the claim to the RO, in March 2009, for 
further development necessary to comply with the Joint 
Motion.  The development requested by the Board has been 
completed, as discussed below, and the claim is now 
appropriate for appellate review.  

FINDINGS OF FACT

1.  The claims file reflects a diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was 
involved in combat, nor is there independent evidence 
corroborating the occurrence of any specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service, nor may any psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, nor, as discussed below, has the Board identified 
any.

In July 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, he was also asked 
to submit evidence and/or information in his possession to 
the RO.  A December 2006 letter described how VA determines 
disability ratings and effective dates.  Also, following the 
Board's March 2009 remand, the RO sent the Veteran a July 
2009 letter describing the specific types of evidence needed 
to support his PTSD claim.

The Board acknowledges that the content of the July 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess) and was not provided with specific examples of 
evidence needed to support his PTSD claim until 2009, it is 
clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the 
September 2004 rating decision, December 2004 SOC, and July 
2005, June 2007, September 2009, and November 2009 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  In addition, the Veteran has demonstrated 
through submission of statements and additional evidence that 
he was aware of the type of evidence required to substantiate 
his claim.  Moreover, the claim was readjudicated in the 
September and November 2009 SSOCs after proper notice was 
sent.  Finally, the benefit being sought is not being granted 
in this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and attorney had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the Lubbock VA Medical Center (VAMC) and Amarillo Health Care 
System (HCS).  

The Board finds that a VA examination is not necessary in 
this case to fulfill VA's duty to assist.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination would not provide the missing 
information necessary to support the Veteran's claim.  
Specifically, the claim has been denied because his claimed 
PTSD stressors have not been verified, and a VA examination 
would not be able to verify any of the Veteran's claimed 
stressors.  Additionally, the evidence already establishes 
that the Veteran has a diagnosis of PTSD and supports the 
existence of a nexus between the Veteran's claimed stressors 
and his PTSD.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  

As discussed above, the CAVC remanded the present appeal to 
the Board in October 2008 for compliance with the 
instructions in the October 2008 Joint Motion.  The Joint 
Motion provides that remand is required in order for VA to 
comply with its duty to notify and assist.  Specifically, the 
Joint Motion points out that the July 2004 notice letter sent 
by VA to the Veteran did not explain with specificity the 
types of evidence necessary to substantiate a claim of 
service connection for PTSD, including the need for 
information and evidence regarding verification of his 
asserted in-service stressors.  In March 2009, the Board 
remanded the claim for further development, specifically 
stating that proper notice regarding the types of evidence 
the Veteran needed to support his claim should be sent to 
him, and that the RO should take the appropriate steps in 
response to the Veteran's January 2009 request for a hearing 
before a Decision Review Officer (DRO).       

Following this Board's remand, a letter was sent to the 
Veteran in July 2009 describing the type of evidence he 
needed to submit to support his PTSD claim.  Also, a DRO 
hearing was scheduled, but the Veteran's representative 
cancelled the hearing in a September 2009 letter.  The 
Veteran also requested a hearing before the Board in a 
February 2010 Statement in Support of Claim, but withdrew his 
request in April 2010 correspondence.  Thus, it appears that 
all development requested by the Board in its March 2009 
remand has been completed to the extent possible, and no 
additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as a psychosis (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder."  

Where there is no combat experience, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has PTSD which is related to his 
experiences in active service.  Specifically, in a June 2004 
statement he said that, while stationed in Vietnam, he moved 
around a lot in Saigon and came across body parts.  He said 
this occurred in 1970 to the best of his memory.  In 
addition, at a 2001 PTSD evaluation, the Veteran stated he 
came under attack on multiple occasions while stationed in 
Vietnam, that he saw people injured and killed, and that he 
saw U.S. troops fighting with and shooting each other.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not indicate any manifestations of PTSD 
or other mental disorders.  Indeed, his March 1969 induction 
and May 1971 separation examination reports are negative for 
any history, complaints, or findings of mental health 
problems.  Additionally, the Veteran signed a statement in 
July 1971 stating that his medical condition had not changed 
since the May 1971 evaluation.  

Some 30 years following separation from service, the Veteran 
had a positive PTSD screening in October 2001 at the Amarillo 
HCS.  He was referred for a PTSD evaluation the following 
month, and the Chief of Psychology, Dr. G.W.J., assessed 
PTSD.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
psychologist administered the PTSD Checklist (PCL) and 
Mississippi Scale to assess for PTSD, and the Veteran scored 
positive for PTSD on both tests.  The DSM-IV criteria for re-
experience of trauma, avoidance, emotional numbing, and 
hyperarousal were all met.  

Based on the foregoing, the Board finds that the Veteran has 
a current PTSD diagnosis which meets the criteria of 38 
C.F.R. § 4.125(a).  

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

Before beginning our analysis regarding the existence of a 
stressor, the Board first notes that, since the first 
diagnosis of PTSD was made 30 years after separation from 
service, and there were no manifestations of any of the 
mental health disorders listed in 38 C.F.R. § 3.384 (e.g., 
psychoses) either during service or within one year after 
separation, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(a) as to a psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Army military 
occupational specialty (MOS) as an armorer (noted to be 
related to the civilian occupation of a stock clerk), and 
shows that he received the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal.  These 
medals indicate that he was in a theater of combat 
operations, but not necessarily that he was directly engaged 
in combat.  The service personnel records also show that the 
Veteran served in Vietnam from December 1969 to November 
1970.  However, there is no indication as to whether he 
engaged in combat with the enemy.  Indeed, his Record of 
Assignments indicates that he was assigned to the 45th 
Military Intelligence Company as a supply specialist during 
his Vietnam service.  Thus, the Board finds that the 
Veteran's personnel records do not establish that he was 
engaged in combat, nor does the Veteran specifically 
contended that he engaged in combat.  As a result, his 
statements as to any in-service stressor(s) cannot be 
accepted without further corroboration through independent 
evidence.  See Doran, supra. 

In support of his claim, the Veteran submitted an Officer's 
Log from the 45th Military Intelligence Detachment (to which 
the Veteran was assigned in Vietnam) for dates in May 1968, 
August 1968, and May 1971.  However, as noted above, the 
Veteran was in Vietnam from December 1969 to November 1970.  
Thus, any attacks recorded in the log above would not have 
occurred while the Veteran was stationed there.  

Next, the Veteran submitted another Officer's Log from the 
519th Support Battalion.  The Board notes that the Veteran's 
service personnel records, specifically, the list of 
Appointments and Reductions, seems to indicate the 45th 
Military Intelligence Company was subordinate to the 525th 
Military Intelligence Group.  Moreover, the Board notes that 
a Unit History of the 519th Military Intelligence Battalion 
(a difference name than that of the Officer's Log) indicates 
that it was also attached to the 525th Military Intelligence 
Group.  The Unit History also states that, as of 1966, the 
45th Military Intelligence Company was a part of the 519th 
Military Intelligence Battalion.  However, it is unclear if 
or how the 519th Support Battalion was related to the 45th 
Military Intelligence Company, 519th Military Intelligence 
Battalion, or the 525th Military Intelligence Group.  Thus, 
although the Officer's Log submitted by the Veteran lists 
multiple small arms and grenade attacks during the time the 
Veteran was stationed in Vietnam, the unit identified in the 
log is not mentioned anywhere in the Veteran's personnel 
records.  Thus, the documents do not verify that the Veteran 
came under attack in Vietnam. 

Finally, the Veteran submitted a Statement of Support of 
Claim for Service Connection for PTSD in February 2010.  
However, that statement did not contain any detailed 
information regarding the Veteran's claimed stressors.  It 
merely stated that they occurred in Vietnam.  Indeed, the 
Board notes that the Veteran had not provided any specific 
locations, dates, or names which the RO could use to attempt 
verification of his claimed stressors.  In that regard, the 
Board notes that the duty to assist a veteran in developing 
evidence "is not a one-way street."  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  A veteran must cooperate when he 
is asked for information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Otherwise, he denies VA evidence which might have 
helped establish his claim. 

The Board also acknowledges the April 2005 report of Dr. 
G.W.J., which seems to relate the Veteran's PTSD to his 
Vietnam experiences.  However, without a confirmed stressor, 
service connection cannot be granted.  

Based on the foregoing, the Board finds that there is no 
verifiable in-service stressor to which the Veteran's PTSD 
diagnosis can be linked.  The Board recognizes that the 
Veteran may have been exposed to stressful circumstances 
during active service, and particularly while stationed in 
Vietnam.  However, the Court of Appeals for Veterans Claims 
has held that it is the experiencing of specific stressor 
events, rather than the mere presence in an area in which 
combat might arise, which can constitute valid support for a 
diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) (noting that "neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").
   
In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


